DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 04 February 2019 and 11 January 2021 have been entered in full.  Claims 1, 6, 10, 12-20, 25, and 26 are amended.  Claims 2-5, 7-9, 21-24, and 27-40 are cancelled.
Claims 1, 6, 10-20, 25, and 26 are pending and under consideration in the instant application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/105,030, filed on 28 November 2016.

Drawings
The replacement drawings were received on 04 April 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the sequences disclosed at page 33, line 21 (KKKKKKKK and RQRQRQRQ) are not accompanied by the required reference to the relevant sequence identifiers.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.
Specification
1.	The disclosure is objected to because of the following informalities:
1a.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 9, line 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
1b.	The Brief Description of the Drawings at page 39 does not refer to Figure 23B.
Appropriate correction is required.

Claim Objections
2.	Claims 1, 6, 15, and 18 are objected to because of the following informalities:  
  
2b.	Claim 15 uses the acronyms “(RAca)6R”, (RAbu)6R”, “(RG)6R”, “(RM)6R”, “(RT)6R”, “(RS)6R”, “R10”, (RA)6R”, “R7”, and “R8” without first defining what they represent in the claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
2c.	In claim 15, in the second to last line, after the term “(RT)6R”, the period should be deleted and a comma inserted.
2d.	In claim 18, line 3, before the phrase “a functional protein or peptide”, the word “and” or “or” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 6, 10-20, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
	Claim 1 of the instant application is directed to a delivery molecule for transduction of a cargo into a cell comprising: a cargo, or a cargo-binding molecule for binding to a cargo, and optionally wherein the cargo is bound to the cargo-binding molecule; a glycosaminoglycan (GAG) binding element comprising: p21 of HB-EGF, or a truncated, extended, or functional variant thereof; or a GAG binding antibody, which is capable of binding to GAG on the surface of the cell; and a protein transduction domain. Claim 6 recites that the GAG binding element comprises p21 of HB-EGF; or a truncated, extended, or functional variant thereof.  Claim 10 recites that the GAG binding element comprises a GAG binding antibody, or a variant or fragment thereof.  Claim 11 recites that the GAG binding antibody, or a variant or fragment thereof comprises a single-domain antibody, or fragment thereof.
The specification teaches that the heparin binding domain variant may comprise a truncated heparin binding domain, or an extended heparin binding domain (page 6, lines 10-11).  The specification continues to state that the heparin binding domain may comprise a truncated, extended, or functional variant of P21 of HB-EGF (page 6, lines 17-20).  Furthermore, the specification teaches that “a ‘variant’ may be understood by the skilled person to include a functional variant, wherein there may be some sequence differences from the known, reported, disclosed, or claimed sequence, but the variant may still bind to HS-GAG” (page 7, lines 17-20).  The specification indicates that the HS-GAG binding element may comprise a sequence having 
Therefore, in view of the teachings of the instant specification, the phrases “a truncated, extended, or functional variant thereof” and “a variant or fragment thereof” is broadly interpreted by the Examiner as reading upon fragments/variants/derivatives of P21 of HB-EGF and fragments/variants/derivatives of a GAG binding antibody, respectively. However, the specification does not teach (i) any variant or fragment of P21 of HB-EGF (other than the amino acid sequence of SEQ ID NO: 1) or (ii) any variant or fragment of a GAG binding antibody.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 

The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of P21 peptide domain and GAG antibody variants and fragments and the function of binding GAG on the surface of a cell. In other words, the specification does not teach the structure which results in a P21 domain or GAG binding antibody with the claimed required characteristics. For example, the description of the P21 amino acid sequence of SEQ ID NO: 1 of the instant application is not adequate written description of an entire genus of P21 fragments/variants/derivatives that bind GAG.  It is noted that the state of the art at the time of filing discloses that double and triple mutations within the “P21” sequence of HB-EGF negatively influence heparin binding (see Thompson et al., J Biol st-3rd full paragraphs; Figures 4-5).  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997); AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 1780, 1790 (Fed. Cir. 2014)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the P21 variants and fragments and the GAG binding antibody variants and fragments of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific protein domain and antibody are required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
 One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only a delivery molecule comprising P21 of HB-EGF of SEQ ID NO: 1 or a GAG binding antibody (with no variants or fragments thereof), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


4.	Claims 1, 6, 10-20, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a delivery molecule for , does not reasonably provide enablement for a delivery molecule for transduction of a cargo into a cell comprising (i) a cargo, (ii) P21 of HB-EGF, or a truncated, extended, or functional variant thereof or a GAG binding antibody, or a variant or fragment thereof, and (iii) a protein transduction domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 of the instant application is directed to a delivery molecule for transduction of a cargo into a cell comprising: a cargo, or a cargo-binding molecule for binding to a cargo, and optionally wherein the cargo is bound to the cargo-binding molecule; a glycosaminoglycan (GAG) binding element comprising: p21 of HB-EGF, or a truncated, extended, or functional variant thereof; or a GAG binding antibody, which is capable of binding to GAG on the surface of the cell; and a protein transduction domain. Claim 6 recites that the GAG binding element comprises p21 of HB-EGF; or a truncated, extended, or functional variant thereof.  Claim 10 recites that the GAG binding element comprises a GAG binding antibody, or a variant or fragment thereof.  Claim 11 recites that the GAG binding antibody, or a variant or fragment thereof comprises a single-domain antibody, or fragment thereof.
The specification teaches that the heparin binding domain variant may comprise a truncated heparin binding domain, or an extended heparin binding domain (page 6, lines 10-11).  The specification continues to state that the heparin binding domain may comprise a truncated, extended, or functional variant of P21 of HB-EGF (page 6, lines 17-20).  Furthermore, the specification teaches that “a ‘variant’ may be understood by the skilled person to include a 
Therefore, in view of the teachings of the instant specification, the phrases “a truncated, extended, or functional variant thereof” and “a variant or fragment thereof” is broadly interpreted by the Examiner as reading upon fragments/variants/derivatives of P21 of HB-EGF and fragments/variants/derivatives of a GAG binding antibody, respectively. However, the specification does not teach (i) any variant or fragment of P21 of HB-EGF (other than the amino acid sequence of SEQ ID NO: 1) or (ii) any variant or fragment of a GAG binding antibody.  There are no methods or working examples in the specification that indicate all possible fragments, variants, and derivatives of P21 of HB-EGF and all possible variants and fragments of a GAG binding antibody have the required functional activity necessary for binding GAG and delivering a cargo molecule into a cell.  A large quantity of experimentation would be required of the skilled artisan to generate fragments, variants, and derivatives of P21 and variants and fragments of a GAG binding antibody and screen them for the required activity. Such experimentation is considered undue. Additionally, one skilled in the art would not be able to predict that a delivery molecule a fragment, variant, or derivative of P21 of HB-EGF or a variant or fragment of a GAG binding antibody would have the desired functional activity of binding GAG and transducing cargo into a cell. A person of skill in the art would not know which amino acids are essential and which are non-essential. Without detailed direction as to which amino acids are essential to the function of the P21 peptide of HB-EGF or a GAG binding antibody, the 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the DNA and protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome st-3rd full paragraphs; Figures 4-5).  
Due to the large quantity of experimentation necessary to all possible fragments, variants, and derivatives of P21 of HB-EGF (other than the amino acid sequence of SEQ ID NO: 1) and all possible variants and fragments of a GAG binding antibody, and screen such for desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 6, 12-14, 17-20, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO 2014/004465; effective filing date of 25 June 2012 (cited on the  by Lee et al. (Biochem Biophy Res Comm 419: 597-604, 2012) and Cronican et al., (Chem Biol 18: 833-838, 2011).
Lee et al. teach novel heparin-binding peptides (HB) fused to an active agent (such as a therapeutic protein) for selective delivery of the agent to a cell or tissue expressing proteoglycans (page 1, [0006]; page 6, [0029]). Lee et al. disclose that the components can be placed in order, such as (HB-linker)n-Xm-(linker-HB)O, HBn-X-HBn, or HB-X-HB-X, among others, wherein HB is a heparin binding protein and X is an active agent such as a therapeutic protein or small molecule (page 1, [007]; pages 2-3, [0010-0013]; page 6, [0031-0032]).  Lee et al. continue to indicate that the HB portion can be KRKKKGKGLGKKRDPCLRKYK (SEQ ID NO: 1), which is 100% identical to the P21 HB-EGF amino acid sequence of SEQ ID NO: 1 of the instant application (page 2, [008]).  Lee et al. also teach that the HB portion of the composition may be repeated (page 2, [009]).  Lee et al. disclose that fusion proteins can be produced, for example, by a nucleic acid sequence construct and expression in a host cell (page 14, [0057]; page 16, [0063]; page 59, [0232]).  It is noted that while Lee et al. clearly teach that the HB peptide of KRKKKGKGLGKKRDPCLRKYK is a protein delivery agent, Lee et al. is silent regarding the HB peptide as a “protein transduction domain”.  However, it is well known in the prior art that HB-EGF (including KRKKKGKGLGKKRDPCLRKYK) is a protein transduction domain, as evidenced by Lee et al. (“Lee2”, Biochem Biophy Res Comm 419: 597-604, 2012 (abstract; page 600)) and Cronican et al., (Chem Biol 18: 833-838, 2011 (page 834; Figures 2-3)). Furthermore, inherent anticipation does not require that one of ordinary skill in the art recognize an inherent feature in a prior art disclosure (Schering Corp. v. Geneva Pharmaceuticals Inc., 67 USPQ2d 1664 (CAFC 2003); Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)).  
Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Abu-Awwad et al. Acta Biomaterialia 57: 225-237, 2017 (teach GAG-binding enhanced transduction peptides)

Dixon et al.. Proc Natl Acad Sci USA 113: E291-E299, 2016 (teachings of the instant specification)

Higashiyama et al. Science 251: 936-939, 1991 (teach HB-EGF and its amino acid sequence)

Luo et al. J Peptide Sci 22: 689-699, 2016 (teach that the heparin-binding domain of HB-EGF is an efficient cell-penetrating peptide in cancer cells)




References that teach anti-GAG binding antibodies:

Clark et al.  Invest Ophthalmol Vis Sci 52(9): 6511-6521, 2011

Delgado-Roche et al. Free Radical Res 47(4): 309-315, 2013

Favretto et al. J Controlled Rel 180: 81-90, 2014

Sorrell et al. Histochem J 31: 549-558, 1999





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
15 September 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647